Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 1 of 7




                                                                             GOVERNMENT
                                                                               EXHIBIT
                                                                           CASE
                                                                                 EP-20-CR-00065-DCG
                                                                           NO.____________________
                                                   EP-20-CR-00065-PRM - 012418
                                                                          EXHIBIT
                                                                                         1
                                                                           NO.____________________
                   Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 2 of 7

FD-302a (Rev. 5-8-10)


          305B-EP-3204745
Continuation of FD-302 of   (U) Nathan Lee Sauceda a.k.a. Little Nate   , On   03/05/2020       , Page   2 of 7




          Texas Elementary School and Middle School. Aaron then attended Canutillo
          High School and Sauceda went to Anthony High School. Aaron was spoiled by
          Travis because he (Aaron) was Travis' grandson.

          Agent Note: SA Laura Conklin arrived to assist SA Beaulieu with the
          interview.

             Aaron was Sauceda's best friend and Travis would pick up Sauceda and take
          him (Sauceda) to Aaron's house. Sauceda last spoke to Travis approximately a
          year ago, maybe in the summer. Sauceda was picking up food from a burrito
          place, Cazares, in Anthony, TX, and was exiting the restaurant while Travis
          was entering the restaurant. Travis and Sauceda said hello and Sauceda asked
          Travis how Aaron was doing. Travis told Sauceda that Aaron was saying that
          Travis had touched him (Aaron) on the truck. Sauceda was like "oh wow."
          Sauceda was not mad or anything and did not know if it was true or not.

             Sauceda does not believe that Travis touched Aaron on the truck. Aaron
          and Sauceda lied when they were kids to get out of trouble, but Sauceda does
          not believe Aaron would lie to him (Sauceda). Sauceda does not believe
          Travis touched Aaron because Sauceda traveled with Aaron and Travis on the
          big truck, starting when Sauceda was in approximately sixth grade. The big
          truck meant Travis' semi-truck. Sauceda would travel with Aaron and Travis
          all throughout their summer vacation in the semi-truck. If Aaron had been
          touched by Travis on the semi-truck, before Sauceda began traveling with
          them, why would Aaron keep going on the semi-truck with Travis? Then later
          on, when Aaron and Nathan were adults and had stopped traveling on the semi-
          truck with Travis, Aaron would say to Sauceda that they (Aaron and Sauceda)
          should go on the semi-truck again with Travis. Why would he (Aaron) say that
          if Travis had touched him? Sauceda also traveled alone with Travis, on the
          semi-truck. Why would Aaron let his best friend go on the semi-truck with
          someone who has touched him (Aaron)? These are the reasons Sauceda does not
          believe Travis touched Aaron, but it is possible Aaron was to scared to tell
          Sauceda that Travis touched him.

             Travis has never done anything to Sauceda to make him feel like he should
          be concerned for his (Sauceda's) safety. Sauceda and Aaron have never talked
          about Travis touching Aaron because it was none of his (Sauceda's) business
          and he and Aaron have not talked to each other in a couple of years.
          Sauceda also did not want Aaron to feel embarrassed if he (Aaron) had to
                                                                               EP-20-CR-00065-PRM - 012419
                   Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 3 of 7

FD-302a (Rev. 5-8-10)


          305B-EP-3204745
Continuation of FD-302 of   (U) Nathan Lee Sauceda a.k.a. Little Nate   , On   03/05/2020      , Page   3 of 7




          tell him (Sauceda). If Sauceda was in Aaron's shoes, Sauceda would not tell
          anyone about it (being touched) either. The last time Sauceda talked to
          Travis on the telephone was a very long time ago, before Sauceda saw Travis
          at the restaurant. The last time Sauceda and Travis talked via Facebook
          Messenger was approximately two years ago, and the conversation consisted of
          small talk, such as "how are you doing?"

             Sauceda traveled on the semi-truck, alone with Travis, when Sauceda was
          approximately sixteen years old. Sauceda asked Travis if he could find a
          load going to Michigan state, so that Sauceda could go with Travis to see
          Sauceda's girlfriend. Sauceda traveled with Travis and Aaron, on the semi-
          truck, on approximately three occasions. Sauceda also traveled with Travis
          and Aaron's cousin, Frank, on the semi-truck on one occasion and then on one
          occasion alone (as stated above). The only other occasion that Sauceda could
          recall traveling with Travis, was to North Dakota. Sauceda traveled
          with Travis, Aaron and Frank to North Dakota, in Travis' black Suburban, for
          a family reunion. Sauceda could not recall to whose family reunion, possibly
          Travis', but Sauceda was not sure.

             Sauceda did not hang out with Travis alone, he would only be around
          Travis because he (Sauceda) was with Aaron. Sauceda's nickname is "Little
          Nate" because Aaron's brother, Nathan McDaniel (Nathan), was "Big Nate"
          because he was older than Saucedo. Travis lived with Aaron at the 401 Chisom
          address, so Travis would pick up Sauceda and take him to Aaron's house so
          Sauceda could hang out with Aaron. Travis would also take Aaron and Sauceda
          to the store or to get food. Sauceda knows Nathan McDaniel, but not very
          well. Sauceda recalled Travis getting custody of a child named R
          (RS)(Juvenile Protect Identity). Sauceda believes he may have been in the
          ninth grade when this occurred. Sauceda thinks RS' dad died or something,
          but could not recall who told him this, or if Sauceda just assumed this is
          what occurred. Sauceda does not know RS' last name, but believes RS was
          approximately nine years old, or younger, when Travis received guardianship
          of RS.

             Sauceda did see RS at the 401 Chisom address because basically RS
          replaced them (Aaron and Sauceda). Travis would spoil them (Aaron and
          Sauceda); however, once RS showed up, then Travis began to spoil RS because
          it was his turn. Sauceda would get spoiled because Travis would spoil Aaron
          and Sauceda would be with Aaron and get to use the items Travis bought
                                                                               EP-20-CR-00065-PRM - 012420
                   Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 4 of 7

FD-302a (Rev. 5-8-10)


          305B-EP-3204745
Continuation of FD-302 of   (U) Nathan Lee Sauceda a.k.a. Little Nate   , On   03/05/2020       , Page   4 of 7




          Aaron. If Aaron wanted a dirt bike suit and helmet, Travis would buy it for
          Aaron. Sauceda could not ask Travis for things like that, but Travis would
          buy Sauceda food. Travis never gave Sauceda money, a bank card or a credit
          card. Sauceda thought Aaron was rich because when they were in grade school,
          Aaron would ask Travis for ten dollars and Travis would give Aaron twenty
          dollars.

             Sauceda did not like staying at his (Sauceda's) house, so Sauceda tried
          to live with Aaron as much as he could. Sauceda would either sleep on the
          couch or with Aaron when he stayed at the 401 Chisom address. Sauceda never
          slept in Travis' room or with Travis. The trips Sauceda took with Travis, on
          the semi-truck, would last approximately one or one and half weeks.
          Sauceda would sleep on the top bunk bed, by himself, and Aaron would sleep
          with Travis on the bottom bunk bed in the semi-truck. Occasionally Aaron and
          Sauceda would sleep in the same bed, but Sauceda never slept in a bed with
          Travis. When Sauceda traveled alone with Travis, they would each sleep in
          their own bed, Sauceda on the top bunk bed and Travis on the bottom bunk
          bed. When Sauceda traveled with Frank, they shared the bottom bunk bed and
          Travis slept on the top bunk bed. Sauceda never traveled on the semi-truck
          with Bryanna or Nathan McDaniel.

             Sauceda and Aaron had to try and be friends with RS because RS was a
          loner. Sauceda and Aaron would involve RS sometimes, play video games,
          football, etc. Sauceda did not recall talking to RS, because he did not want
          to be friends with RS, because he was so young, but Sauceda felt he had to
          try to be RS' friend. The last time Sauceda saw RS was approximately his
          junior year of high school, possibly at the 401 Chisom address. Travis would
          get into fights with Aaron's mom (Martha) and she would kick Travis out of
          the house. Travis would then stay in a hotel and Aaron, Sauceda and RS would
          stay in the hotel with Travis. Travis would take all of them to school the
          next morning and each of them went to a different school. Nathan would also
          stay in the hotel rooms with them. Travis would rent a room with two beds
          and sometimes Aaron would sleep with Travis, or RS and Nathan slept with
          Travis. Sauceda recalled staying in the Red Roof Inn on Remcon, near the
          Walmart with Travis, Aaron, Nathan and RS. Sauceda recalled staying at the
          hotel on approximately five occasions. Sauceda never stayed with Travis at
          the La Quinta and he never stayed with Travis alone at the hotel. It was
          always Sauceda, Aaron and Nate staying with Travis at the hotel, and then on
                                                                               EP-20-CR-00065-PRM - 012421
                   Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 5 of 7

FD-302a (Rev. 5-8-10)


          305B-EP-3204745
Continuation of FD-302 of   (U) Nathan Lee Sauceda a.k.a. Little Nate   , On   03/05/2020       , Page   5 of 7




          one occasion RS stayed with them as well.

             Sauceda did not find RS and Travis' relationship to be strange, nor did
          Sauceda ever witness anything that concerned him. Sauceda heard RS was
          abused by his father, in his (RS') old family, and Travis always took really
          good care of them. Sauceda enjoyed being in the presence of Travis and
          Sauceda believes RS enjoyed being in the presence of Travis because he (RS)
          wasn't being mistreated. Once RS replaced Sauceda and Aaron, Sauceda and
          Aaron could not travel with Travis on the semi-truck together. Travis would
          only take two people, so if Sauceda wanted to go on the semi-truck, he would
          have to go with RS. RS really liked being on the semi-truck and was used to
          being on the semi-truck. Aaron grew up in the semi-truck and he (Aaron)
          loved it as well. The only way Aaron and Sauceda could travel together was
          if RS wasn't going with Travis.

             Travis let Sauceda listen to a few seconds of a voicemail RS left on
          Travis' phone. RS could not go with Travis because he was in school and RS
          left Travis a voicemail, crying, because he wanted to be on the semi-truck
          with Travis. Sauceda was a junior or senior in high school when this
          occurred. Sauceda believed Travis was trying to show Sauceda how damaged RS
          was from the abuse by his father. Travis told Sauceda that RS would be
          beaten and locked in a closet by his (RS') father. Travis told them (Aaron
          and Sauceda) that one time, when Travis and RS were in Walmart, Travis
          showed RS a shirt that he thought RS would like. RS told Travis that the
          shirt reminded him (RS) of a similar shirt he was wearing when he was being
          abused.

             Sauceda found Travis to be truthful. RS never told Sauceda that he was
          abused by his father and Sauceda never saw any bruises on RS. Sauceda and
          Aaron parted ways when they went to high school. Aaron had a girlfriend and
          was always with her and Sauceda was in Anthony, TX. Sauceda saw Aaron in
          Walmart approximately one month ago. They did not talk about the abuse and
          Travis had already been arrested. Sauceda and Aaron engaged in small talk
          only.

             Aaron messaged Sauceda through Snapchat, and told him that the FBI had
          talked to him (Aaron) and that the FBI may want to talk to Sauceda as well.
          Sauceda also had a dream that Aaron's family was treating him badly, so
          Sauceda asked Aaron if everything was alright, and Aaron said yes, he was
                                                                               EP-20-CR-00065-PRM - 012422
                   Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 6 of 7

FD-302a (Rev. 5-8-10)


          305B-EP-3204745
Continuation of FD-302 of   (U) Nathan Lee Sauceda a.k.a. Little Nate   , On   03/05/2020       , Page   6 of 7




          alright, but that there was some stuff going on with Travis and that Aaron
          and Sauceda could talk about it in person, but this never occurred.
          Sauceda found out Travis was arrested through the news. Sauceda saw the
          flyer and/or note (discussed above) and read it, and Sauceda thought Martha
          was setting up Travis. Martha is manipulative over her children and could
          get them to be on her side against Travis. Sauceda thought Martha and Travis
          may have gotten into a fight and Martha wrote the note.

             If Travis did write the note, Sauceda thought it was because RS needed a
          friend on the truck. If that was not the case, then Travis crossed the line
          by writing that, especially if Travis did touch Aaron. Sauceda found out
          Travis was arrested through the news, and if Travis is a pedophile then he
          should be arrested. Frank was not around very often and his full name may be
          Frank Lopez. Frank is the same age as Sauceda, nineteen years old, and used
          to live in the Vinton area, next to the Dollar General. Frank went to
          Canutillo High School. Sauceda last spoke to Frank when they were in middle
          school.

             Travis never touched or attempted to touch or molest Sauceda, nor did
          Travis every physically abuse Sauceda. Travis is married to someone called
          Emaw. Sauceda is not sure of Emaw's real name, but knew she was very old and
          diabetic. Sauceda has never known Travis to be homosexual. Sauceda never
          used or viewed Travis' cellular telephone. Travis never showed Sauceda any
          pornographic images of either adults or children. No one ever told Sauceda
          that Travis showed them pornographic images.

             Sauceda was asked to keep the above statements confidential. Sauceda only
          knew RS' mom because she would drop off RS and have small talk with Travis.
          When RS spent the night at the 401 Chisom address, RS would sleep with
          Travis. Sauceda assumed RS was sleeping in the bed with Travis.
          Sauceda never saw RS sleeping on the couch. Travis would buy RS expensive
          things, like a drone for Christmas and possibly a cellular telephone.
          Sauceda only ever saw Travis touch Aaron, Nathan or RS in a Grandpa way,
          like Travis would rub their bellies. Aaron and Travis had a good
          relationship as did Nathan and Travis. Aaron and Nathan got whatever they
          wanted, all the time. Sauceda believes Travis was Jason McDaniel's father.

               Sauceda lives with his girlfriend, Ana Scott (Scott), and they live on
                            , next to Santa Teresa High School. Scott's birthday is
                                                                               EP-20-CR-00065-PRM - 012423
                   Case 3:20-cr-00065-DCG Document 147-1 Filed 06/27/21 Page 7 of 7




FD-302a (Rev. 5-8-10)


          305B-EP-3204745
Continuation of FD-302 of   (U) Nathan Lee Sauceda a.k.a. Little Nate   , On   03/05/2020       , Page   7 of 7




             Flyer and/or note, Scott CPClear report and notes of the interview will
          be attached to the 1A section of this file.




                                                                               EP-20-CR-00065-PRM - 012424
